DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 12/19/2020.
In this amendment:
Applicant amended claims 1, 3, 4, 8, 10, 11, 15, 17, and 18;
Applicant cancelled claims 2, 9, and 16; and
Claims 1, 3-8, 10-15, and 17-20 are currently pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant’s arguments, see page 8, filed 12/19/2020, with respect to the objection to claim 8 and they are persuasive.  Examiner has withdrawn the objection to claim 8. 

Examiner has fully considered Applicant’s arguments, see pages 8-10, filed 12/19/2020, with respect to the rejection of the claims under 35 U.S.C. 103 and they are persuasive.  Examiner has withdrawn the previous 103 rejection.  However, the claims are rejected below using newly cited reference U.S. Patent Application Publication 2018/0278514 to Chadha.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,479,341 Bugenhagen et al in view of U.S. Patent Application Publication 2009/0122969 to Dowens et al in view of U.S. Patent Application Publication 2018/0278514 to Chadha.

Regarding claim 1, Bugenhagen discloses a method for tracing a path of a voice communication transmission over a network, the method comprising: 
requesting voice equipment operating information from the first voice equipment, the voice equipment operating information including outbound transmissions, and first router operating information from the first router (disclosed throughout; see 19:43-51, for example, 
receiving second router operating information from a second router (disclosed throughout; see 19:43-51, for example, which indicates that the call control manager (CCM) requests (polls) network performance information from network nodes; each network node “may be a router, switch, media gateway, or other network communications device” as indicated in 25:25-27, for example);
generating an interface comprising the first voice equipment operating information, the first router operating information, the next hop information, and the second router operating information (disclosed throughout; see 18:50-53, 63:51-64:30, for example, which discloses an interface such as a graphical representation of the performance information data; as indicated in Figure 29, the interface includes multiple routers (such as the multiple MIPs)); 
receiving an input through the interface for a call path alteration, the call path alteration rerouting voice communications to an alternate router (disclosed throughout; see 20:3-8 and 33:47-51, for example, which discloses a call control manager (CCM) using the performance information to select a different route or re-route an ongoing call; further, as indicated in 43:20-23, the decision regarding re-routing can be performed either automatically, or with input from the user); and 
rerouting transmissions away from the first router and to the alternate router according to the received input (disclosed throughout; see 20:3-8 and 33:47-51, for example, 
Bugenhagen does not explicitly disclose the limitations of obtaining, from a first voice equipment and at a computing device, a first call detail record ("CDR") comprising information associated with a transmission of a voice communication to a network from the first voice equipment, the information indicating a first router of the transmission.  However, this is known in the art.  Consider Dowens, for example.  See step 310 of Figure 3, for example.  As indicated in paragraph 0016, for example, the CDRs include information indicating a first router of a call or transmission.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bugenhagen to additionally utilize CDRs to determine path information for calls in the network.  The rationale for doing so would have been to further improve the information available about the network by adding an additional data source.
Bugenhagen, modified, does not explicitly disclose the limitations of receiving a next hop information from the first router or the limitation that the receiving second routing operating information is based on the next hop information from the first router.  However, this is known in the art.  Consider the modified traceroute method of Figure 6 of Chadha, for example.  First, note that the responses (see blocks 626, 628, and 630) are all sent to the originating device (12) via the intermediate router 18A (the first router).  As disclosed throughout Chadha (see paragraphs 0057-0061, for example), these responses indicate to the originating device the next hop information.  Further, as indicated above, this next hop information is received from the first router.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bugenhagen to 

Regarding claim 8, Bugenhagen discloses a system for tracing a path of a voice communication transmission over a network, the system comprising: 
one or more processors (disclosed throughout; see the processor 502 of Figure 5, for example; see also 30:25-28, for example, which indicates that other devices such as the call control manager (CCM) may include similar hardware to that illustrated in Figure 5); and 
a memory comprising instructions that, when executed by the one or more processors, cause the one or more processors to (disclosed throughout; see the memory 506 and storage unit 510 of Figure 5, for example; see also 30:25-28, for example, which indicates that other devices such as the call control manager (CCM) may include similar hardware to that illustrated in Figure 5): 
request voice equipment operating information from the first voice equipment, the voice equipment operating information including outbound transmissions, and first router operating information from the first router (disclosed throughout; see 19:43-51, for example, which indicates that the call control manager (CCM) requests (polls) network performance information from network nodes; each network node “may be a router, switch, media gateway, or other network communications device” as indicated in 25:25-27, for example; this information clearly includes information on outbound transmissions from the various network nodes); 
receive second router operating information from a second router (disclosed throughout; see 19:43-51, for example, which indicates that the call control manager (CCM) requests (polls) network performance information from network nodes; each network node “may be a router, switch, media gateway, or other network communications device” as indicated in 25:25-27, for example);
generate an interface comprising the first voice equipment operating information, the first router operating information, the next hop information, and the second router operating information (disclosed throughout; see 18:50-53, 63:51-64:30, for example, which discloses an interface such as a graphical representation of the performance information data; as indicated in Figure 29, the interface includes multiple routers (such as the multiple MIPs)); 
receive an input through the interface for a call path alteration, the call path alteration rerouting voice communications to an alternate router (disclosed throughout; see 20:3-8 and 33:47-51, for example, which discloses a call control manager (CCM) using the performance information to select a different route or re-route an ongoing call; further, as indicated in 43:20-23, the decision regarding re-routing can be performed either automatically, or with input from the user); and 
reroute transmissions away from the first router and to the alternate router according to the received input (disclosed throughout; see 20:3-8 and 33:47-51, for example, which indicates that transmissions (such as a current call) are re-routed at the direction of the CCM).
Bugenhagen does not explicitly disclose the limitations of obtain, from a first voice equipment and at a computing device, a first call detail record ("CDR") comprising information associated with a transmission of a voice communication to a network from the first voice equipment, the information indicating a first router of the transmission.  However, 
Bugenhagen, modified, does not explicitly disclose the limitations of receiving a next hop information from the first router or the limitation that the receiving second routing operating information is based on the next hop information from the first router.  However, this is known in the art.  Consider the modified traceroute method of Figure 6 of Chadha, for example.  First, note that the responses (see blocks 626, 628, and 630) are all sent to the originating device (12) via the intermediate router 18A (the first router).  As disclosed throughout Chadha (see paragraphs 0057-0061, for example), these responses indicate to the originating device the next hop information.  Further, as indicated above, this next hop information is received from the first router.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bugenhagen to receive next hop information from the first router and to then receive second router operating information based on this next hop information.  The rationale for doing so would have been to utilize existing technology/standards (such as this modified traceroute method) to determine the information about the devices and operating information in the network; by using existing technology/standards, the interoperability of the system with other devices is improved.

15, Bugenhagen discloses a non-transitory computer readable medium storing instructions that, when executed by one or more processors, causes the one or more processors to: 
request voice equipment operating information from the first voice equipment, the voice equipment operating information including outbound transmissions, and first router operating information from the first router (disclosed throughout; see 19:43-51, for example, which indicates that the call control manager (CCM) requests (polls) network performance information from network nodes; each network node “may be a router, switch, media gateway, or other network communications device” as indicated in 25:25-27, for example; this information clearly includes information on outbound transmissions from the various network nodes); 
receive second router operating information from a second router (disclosed throughout; see 19:43-51, for example, which indicates that the call control manager (CCM) requests (polls) network performance information from network nodes; each network node “may be a router, switch, media gateway, or other network communications device” as indicated in 25:25-27, for example);
generate an interface comprising the first voice equipment operating information and the first router operating information, the next hop information, and the second router operating information (disclosed throughout; see 18:50-53, 63:51-64:30, for example, which discloses an interface such as a graphical representation of the performance information data; as indicated in Figure 29, the interface includes multiple routers (such as the multiple MIPs)); 
receive an input through the interface for a call path alteration, the call path alteration rerouting voice communications to an alternate router (disclosed throughout; see 20:3-8 and 33:47-51, for example, which discloses a call control manager (CCM) using the performance ; and 
reroute transmissions away from the first router and to the alternate router according to the received input (disclosed throughout; see 20:3-8 and 33:47-51, for example, which indicates that transmissions (such as a current call) are re-routed at the direction of the CCM).
Bugenhagen does not explicitly disclose the limitations of obtain, from a first voice equipment and at a computing device, a first call detail record ("CDR") comprising information associated with a transmission of a voice communication to a network from the first voice equipment, the information indicating a first router of the transmission.  However, this is known in the art.  Consider Dowens, for example.  See step 310 of Figure 3, for example.  As indicated in paragraph 0016, for example, the CDRs include information indicating a first router of a call or transmission.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bugenhagen to additionally utilize CDRs to determine path information for calls in the network.  The rationale for doing so would have been to further improve the information available about the network by adding an additional data source.
Bugenhagen, modified, does not explicitly disclose the limitations of receiving a next hop information from the first router or the limitation that the receiving second routing operating information is based on the next hop information from the first router.  However, this is known in the art.  Consider the modified traceroute method of Figure 6 of Chadha, for example.  First, note that the responses (see blocks 626, 628, and 630) are all sent to the originating device (12) via the intermediate router 18A (the first router).  As disclosed 

Regarding claims 3, 10, and 17, Bugenhagen, modified, discloses the limitations that the second router is associated with a second voice equipment (disclosed throughout; the networks discussed throughout Bugenhagen include multiple routers and voice equipment associated with these routers (such as the plurality of media gateways)), the method further comprising: receiving, from the second voice equipment a second CDR and a second voice equipment operating information (as disclosed above, in the combination, the call control manager (CCM) receives a CDR (see step 310 of Figure 3 and paragraph 0016 of Dowens, for example) and voice equipment operating information (see 19:43-51 and 25:25-27 of Bugenhagen, for example, which indicates that the call control manager (CCM) requests (polls) network performance information from network nodes) from multiple voice equipment); wherein the interface further comprises the second voice equipment operating information (disclosed throughout; the interface includes a plurality of voice equipment and displays the operating information; see 18:50-53, 63:51-64:30, and Figure 29 of Bugenhagen, for example).

Regarding claims 4, 11, and 18, Bugenhagen, modified, discloses the limitations of receiving multiple router information from respective multiple routers, the multiple routers comprising hops between the first router and the second router within the network, wherein the interface further comprises the multiple router information (disclosed throughout; the network(s) described throughout Bugenhagen include multiple routers between other routers and these routers are included in the interface as indicated in Figure 29; see the MIPs, for example).

Regarding claims 5 and 12, Bugenhagen, modified, discloses the limitations that the network comprises one or more of a client network, an Internet service provider ("ISP") network, or a voice network (disclosed throughout; see 76:22-27, which discloses ISP networks; further, because Bugenhagen discloses managing voice calls and serving clients throughout, the networks are reasonably interpreted as voice networks or client networks).

Regarding claims 6, 13, and 19, Bugenhagen, modified, discloses the limitations that the first voice equipment is identified based on a database comprising call information associated with voice equipment identifiers (disclosed throughout; for example, consider 31:39-55, for example, which indicates that the call control manager (CCM) utilizes a database (table) to identify the path and equipment information over which calls traverse the network; as indicated in the rejection above, the identified network elements are then queried or polled to determine operating information).

7, 14, and 20, Bugenhagen, modified, discloses the limitations of receiving a filter selection for one of particular information or particular devices, wherein the interface comprises information based on the received filter selection (see 101:39-44 and 104:18-21, for example, which indicate that filtering may be used as part of the determination of various performance information; this filtered information will also clearly be included in the interfaces such as that described in 63:51-64:30 and Figure 29, for example).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 19, 2021